



VALARIS PLC
2018 CASH INCENTIVE PLAN
(As Effective February 19, 2018 and as amended through June 15, 2020)





Valaris plc 2018 Cash Incentive Plan
(As Effective February 19, 2018 and as amended through June 15, 2020)
SECTION 1.

ESTABLISHMENT AND PURPOSE
(a)    Purpose. This Plan is established to (1) offer selected Employees,
including officers, of the Company or its Subsidiaries an opportunity to
participate in the growth and financial success of the Company, (2) provide the
Company an opportunity to attract and retain the best available personnel for
positions of substantial responsibility, (3) provide incentives to such
Employees by means of performance-related incentives to achieve short-term
performance goals, and (4) promote the growth and success of the Company’s
business by aligning the financial interests of Employees with that of the
shareholders of the Company.
(b)    Effective Date. This Plan is effective as of February 19, 2018 and
applies to Awards granted as of the Effective Date and thereafter. The ENSCO
International Incorporated 2005 Cash Incentive Plan (as Revised and Restated for
Amendments through 30 March 2015) (the “2005 ECIP”), will be frozen and no
additional bonuses will be awarded under the 2005 ECIP, but the 2005 ECIP will
continue to apply to and govern the determination and payment of bonuses awarded
under the 2005 ECIP for the fiscal years of the Company during the period
beginning on January 1, 2005, and ending on December 31, 2017.
SECTION 2.    

DEFINITIONS
For purposes of this Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context:
(a)    Applicable Law means the requirements relating to the administration of
the Plan under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, and the applicable laws of the United States or any applicable
foreign country or jurisdiction, including regulations and other authoritative
guidance issued thereunder by the appropriate governmental authority, all as
determined by the Committee.
(b)    Award means any Performance Bonus or Discretionary Bonus, whether granted
singly, in combination, or in tandem for a Performance Period, to a Participant
pursuant to applicable terms and conditions as the Committee may establish and
specify in the applicable Award Notice.
(c)    Award Notice means the document issued, either in writing or an
electronic medium, by the Committee to a Participant evidencing the grant of an
Award, and setting forth the terms and conditions applicable to that Award,
including any amendments thereto.
(d)    Board means the then-current board of directors of the Company.
(e)    CEO means the then-current Chief Executive Officer of the Company.
(f)    Change in Control means the occurrence of any of the following events:
(1) a change in the ownership of the Company, which occurs on the date that any
one person, or more than one person acting as a group, acquires ownership of
shares of the Company that, together with shares held by such person or persons,
constitutes more than 50% of the total voting power of the shares of the
Company, (2) a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or (3) a sale of all or substantially all of the assets of Company.
Whether a Change in Control has occurred will be determined consistent with
Section 409A to the extent that an Award is subject to, and not exempt under,
Section 409A.
Notwithstanding the foregoing, a “Change in Control” of the Company will not be
deemed to have occurred by virtue of the consummation of any transaction or
series of related transactions immediately following which the beneficial owners
of the voting shares of the Company immediately before such transaction or
series of transactions continue to have a majority of the direct or indirect
ownership in one or more entities which, singly or together, immediately
following such transaction or series of transactions, either (1) own all or
substantially all of the assets of the Company as constituted immediately prior
to such transaction or series of transactions, or (2) are the ultimate parent
with direct or indirect ownership of all of the voting shares of the Company
after such transaction or series of transactions.
(g)    Code means the Internal Revenue Code of 1986, as amended, and the
regulations and other authority promulgated thereunder by the appropriate
governmental entity.
(h)    Committee means the Compensation Committee of the Board, or such other
committee that satisfies Applicable Law as may be appointed by the Board from
time to time to oversee and administer this Plan. The Committee may, in its
discretion, delegate one or more of its duties hereunder to designated agents or
other Employees (or a committee of Employees), and to that extent and in that
context, the term “Committee” as used herein will also refer to any delegate or
subcommittee.
(i)    Company means Valaris plc, a public limited company incorporated under
the laws of England and Wales, and any successor in interest thereto.
(j)    Director means a Board member.
(k)    Disability means, unless otherwise defined in the Award Notice, a
permanent and total disability (as defined in Code Section 22(e)(3)), whereby
the Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the
Employee will submit to any reasonable examination(s) required by such physician
upon request. Notwithstanding the foregoing provisions of this paragraph, in the
event that any Award is subject to Code Section 409A, then, in lieu of the
foregoing definition and to the extent necessary to comply with the requirements
of Code Section 409A, the definition of “Disability” for purposes of such Award
will be the definition of “disability” provided under Code Section 409A if and
to the extent inconsistent with the above definition.
(l)    Discretionary Bonus means an award of cash granted under Section 6 that
is not subject to Performance Goals but may be subject to time-based or other
restrictions.
(m)    Effective Date means February 19, 2018.
(n)    Employee means either: (i) where the employee is resident outside the
United Kingdom, any employee of the Company (or any parent or Subsidiary) within
the meaning of Code Section 3401(c) including, without limitation, officers who
are members of the Board; or (ii) where the employee is resident in the United
Kingdom, any employee of the Company (or any parent or Subsidiary) within the
meaning of Section 230(1) of the UK Employment Rights Act 1996.
(o)    Exchange Act means the Securities Exchange Act of 1934, as amended, and
as interpreted by the rules, regulations and other authoritative guidance issued
thereunder by the appropriate governmental entity.
(p)    GAAP means generally accepted accounting principles.
(q)    Participant means any individual described in Section 1 who is selected
by the Committee as being eligible under Section 4 for a grant of an Award.
(r)    Performance Bonus means an award of cash granted under Section 5 that is
paid solely on account of the attainment of a specified performance target in
relation to one or more Performance Goals over the Performance Period.
(s)    Performance Goals means, with respect to any Performance Bonus, the
business criteria (or other factors) selected by the Committee to measure the
level of performance of the Company during the Performance Period. For any
Performance Period, the Committee may select as the Performance Goal(s) any one
or combination of the following measures, as interpreted and defined by the
Committee, which measures (to the extent applicable) may be (A) applied to the
Company, any Subsidiary, or any division or operating unit of the Company or a
Subsidiary; and (B) absolute or relative to the performance of one or more peer
companies or an index of peer companies:
(1)    earnings (including, without limitation, total shareholder return,
earnings per Share or earnings before or after taxes);
(2)    return measures (including, without limitation, return on invested
capital, return on assets, capital, equity, investment or sales);
(3)    cash flow (including, without limitation, operating cash flow, free cash
flow or cash flow return on capital or investments);
(4)    share price (including, without limitation, growth measures and total
shareholder return);
(5)    operating metrics; (including, without limitation, operational downtime,
rig utilization, days sales outstanding, project completion time, budget goals,
and similar matters);
(6)    safety performance and/or incident rate;
(7)    technology, efficiency, corporate responsibility or human resources
management targets;
(8)    strategic team goals; and
(9)    any other performance criteria, objective or goal that has been approved
by the Committee in its discretion.
(t)    Performance Period means the period established by the Committee at the
time a Performance Bonus is awarded or thereafter, during which any Performance
Goal specified by the Committee with respect to such Award is to be measured.
Unless the Committee determines otherwise, it is intended that the Performance
Period will coincide with the fiscal year of the Company, which is a calendar
year.
(u)    Plan means this Valaris plc 2018 Cash Incentive Plan, as it may amended
from time to time.
(v)    Section 409A means Section 409A of the Code.
(w)    Separation from Service means a “separation from service” as defined
under Section 409A and the regulations issued thereunder.
(x)    Service means service rendered by an individual to the Company or any of
its Subsidiaries in the capacity of an Employee, including any prior credited
service recognized by the Company or the Committee.
(y)    Subsidiary means any entity (whether a corporation, partnership, joint
venture or other form of entity), other than the Company, whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain.
SECTION 3.    

ADMINISTRATION
(a)    General Administration. This Plan is administered by the Committee. The
Committee has authority to determine which Participants receive Awards, grant
Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Committee will administer this Plan so as to comply
at all times with the applicable requirements under Applicable Law and, subject
to the requirements of any Applicable Law, has the authority to take all actions
and make all determinations under the Plan, to interpret the Plan and Award
Agreements and to adopt, amend and repeal Plan administrative rules, guidelines
and practices as it deems advisable. The Committee may correct defects and
ambiguities, supply omissions and reconcile inconsistencies in the Plan or any
Award as it deems necessary or appropriate to administer the Plan and any
Awards. The Committee’s determinations under the Plan are in its sole discretion
and will be final and binding on all persons having or claiming any interest in
the Plan or any Award.
The Committee may, in its sole and absolute discretion, and subject to
Applicable Law and the provisions of this Plan, from time to time delegate any
or all of its authority to administer this Plan to any other persons or
committee as it deems to be necessary or appropriate for the proper
administration of this Plan. All interpretations and determinations of the
Committee made with respect to the granting of Awards will be final, conclusive
and binding on all interested parties. The Committee may make grants of Awards
on an individual or group basis.
(b)    Employment of Advisors. The Committee may employ or engage attorneys,
consultants, accountants, and other advisors, and the Committee, the Company and
the officers and directors of the Company may rely, without further inquiry,
upon the advice, opinions or valuations of such advisors. The fees and expenses
of such advisors will be the obligation of the Company.
(c)    Limitation of Liability/Rights of Indemnification. Each individual who is
or was a member of the Board or the Committee or who has otherwise been
delegated authority under the Plan will, to the fullest extent permitted by law,
be indemnified by the Company against and from any damage, loss, liability, cost
and expense that may be imposed upon or reasonably incurred by such individual
in connection with or resulting from any claim, action, suit, or proceeding to
which such individual may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan, except for any such
act or omission constituting willful misconduct or gross negligence. Each such
individual will, to the fullest extent permitted by law, be indemnified by the
Company for all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by such individual in satisfaction of any judgment
in any such action, suit, or proceeding against such individual, provided that
such individual will give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which each such individual
may be entitled (i) under the Company’s Articles of Association, (ii) pursuant
to any separate indemnification or hold harmless agreement with the Company or
any Affiliate, (iii) as a matter of law, contract or otherwise, or (iv) any
power that the Company or any Affiliate may have to indemnify them or hold them
harmless.
(d)    Expenses. All the expenses of administering the Plan will be borne by the
Company.
(e)    Change in Control, Disability or Death. Unless otherwise determined by
the Committee in its sole discretion, any Award outstanding as of the effective
date of a Change in Control and any Award outstanding for a Participant at the
effective date of such Participant’s Disability or death will become payable on
a pro rata basis, and any Performance Bonus will be payable at 100% of the
target level of each applicable Performance Goal.
If a Change in Control event occurs, all Awards will be determined and paid to
Participants within sixty (60) days of such event unless the Participant
previously elected to defer such Award under a deferred compensation program, in
which case the provisions in that deferred compensation program with respect to
payment in the event of a “change in control event” under Section 409A will
control. If such sixty (60)-day period spans two calendar years, the payment
will be made in the later of the two years.
In the event of a Participant’s death, payment of the vested portion of an Award
will be made no later than December 31 of the year next following the year of
the Participant’s death, as follows: (i) if a Participant leaves a surviving
spouse, payment will be made to such surviving spouse on behalf of the
Participant; and (ii) if a Participant leaves no surviving spouse, payment will
be made to (A) if there is administration of such Participant’s estate, the
executor or administrator of such estate, upon receipt by the Committee of
supporting evidence from the estate that is satisfactory to the Committee, or
(B) if there is no administration of such Participant’s estate, such
Participant’s heirs at law as determined by a court of competent jurisdiction,
in such proportion as determined by such court in its signed court order that is
received by, and satisfactory to, the Committee.
(f)    Challenge to Control; Committee Discretion. The Committee may, in its
discretion, direct that all employment continuation requirements be waived if it
finds, in its discretion, that a major challenge to the control of the Company
exists; subject, however, to the requirement that exercise of such discretion
will result in all Awards being determined on a pro-rated basis consistent with
the procedure described in Section 3(e). Any amount that has been deferred as
provided under Section 7(b) will be processed in accordance with the applicable
deferred compensation plan.
(g)    Employee Termination or Resignation. Except as provided in Section 3(e),
or as otherwise determined by the Committee, if a Participant resigns or is
terminated and such employment termination occurs before the payment date of an
Award, the Participant will forfeit the unpaid Award(s) in its entirety and not
be entitled to receive any payment with respect to such Award(s).
SECTION 4.    

ELIGIBILITY
(a)    General Eligibility. The Committee will determine the categories of
Employees that are eligible for various Awards under the Plan. The Committee may
elect to revise these categories for any Award or to provide specific Awards
only to certain individuals that may or may not be in any of these categories.
The Committee has full discretion to determine eligibility under the Plan.
(b)    Disqualification of Award. This Plan is intended to align Employee and
shareholder interests. Occasionally unusual circumstances may arise that are not
anticipated by this Plan. Should a situation occur in which there is a financial
restatement or where a Participant is deemed to have (1) breached the Company’s
Code of Business Conduct (Ethics) Policy; (2) materially breached any other
policy, standard or procedure of the Company; (3) experienced a significant
incident involving a fatal or serious injury to an Employee under the
supervision of the Participant, or significant damage to the property of the
Company or its Subsidiary or the environment which is caused by the actions or
inactions of the Participant or one or more Employees under his or her
supervision, the Committee, in its sole discretion, may disqualify the
Participant from earning or receiving payment of any Award for a given
Performance Period, in whole or in part. Participation in future Performance
Periods may be considered independent of this decision.
SECTION 5.    

PERFORMANCE BONUSES
(a)    Performance Bonuses. The Committee may grant Performance Bonuses under
this Plan in the form of cash in the amounts and pursuant to the terms and
conditions that the Committee may determine and set forth in the Award Notice,
subject to this Section 5.
(b)    Performance Periods. Generally, Performance Bonuses will be awarded in
connection with a twelve (12) month Performance Period, which will be the fiscal
year of the Company. The Committee may also set other Performance Periods for
certain Awards in its discretion.
(c)    Eligible Participants. For any Performance Period, the Committee may
determine the Employees who will be eligible to receive a Performance Bonus with
respect to any such Performance Period after the commencement of that
Performance Period. The Participant’s Award Notice will be provided to each
Participant as soon as administratively feasible after such Participant becomes
eligible for a Performance Period. An Award Notice will specify the applicable
Performance Period, and the Performance Goals, specific performance factors and
targets related to the Performance Goals, award criteria, and the targeted
amount of his or her Performance Bonus, as well as any other applicable terms
and conditions of the Performance Bonus.
(d)    Performance Goals; Specific Performance Targets; Award Criteria. For each
Performance Bonus, the Committee will fix and establish in writing the
Performance Goals that will apply to that Performance Period, including the
specific performance factors, targets and relative weighting as it relates to
each Participant or category of Participants as well as the criteria for
computing the amount that will be paid with respect to each level of attained
performance. The Committee will also set forth the minimum level of performance,
based on objective factors and criteria, that must be attained during the
Performance Period before any Performance Goal is deemed to be attained and any
Performance Bonus will be earned and become payable, and the percentage of the
Performance Bonus which will be earned and become payable upon attainment of
various levels of performance that equal or exceed the minimum required level.
(e)    Adjustments.
(1)    In order to assure the incentive features of this Plan and to avoid
distortion in its operation, the Committee may make adjustments in the
Performance Goals, specific performance factors, and targets related to those
Performance Goals and award criteria, as established for a Performance Period
under this Section 5, whether before or after the end of the Performance Period,
to the extent that the Committee deems appropriate in its sole discretion. Any
such determination made by the Committee will be conclusive and binding upon all
parties concerned, and are intended to compensate for or reflect any
extraordinary changes which may have occurred during the Performance Period that
significantly affect any factor which formed part of the basis for determination
of such Performance Goals, specific performance targets related to those
Performance Goals, and award criteria. Such changes may include, without
limitation, changes in accounting practices, tax, regulatory or other laws or
regulations, or economic changes not in the ordinary course of business cycles.
The Committee also reserves the right to adjust Performance Bonus Awards to
insulate them from the effects of unanticipated, extraordinary, major business
developments, e.g., unusual events such as a special asset write-down, sale of a
division, etc. The determination of financial performance achieved for any
Performance Period may, but need not be, adjusted by the Committee to reflect
such extraordinary, major business developments. Any such determination will not
be affected by subsequent adjustments or restatements. The Committee also
reserves the right to exercise a discretionary increase or decrease to the
amount of the Performance Bonus payable for the Performance Period.
(2)    In the event of any change in outstanding shares of the Company by reason
of any share dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, the
Committee will make such adjustments, if any, that it deems appropriate in the
Performance Goals, specific performance factors and targets related to those
Performance Goals and award criteria established under this Section 5 for any
Performance Period not then completed; and all such adjustments will be
conclusive and binding upon all parties concerned.
(3)    Notwithstanding the foregoing provisions of this u, with respect to any
Performance Bonus, the Committee will not have any discretion granted by this
Section 5(e) to the extent that reserving or exercising such discretion would
create adverse tax consequences under Section 409A.
(f)    Promotion or Transfer. In the event of promotion or transfer during a
Performance Period, unless otherwise determined by the Committee, any
outstanding Performance Bonuses will be determined on a pro rata basis at the
different job levels and/or different units or unit sectors. Promotion or
transfer after the Performance Period does not affect any determination of an
Award pay-out amount for that Performance Period.
SECTION 6.    

DISCRETIONARY BONUSES
The Committee has designed this Plan with the intent to ensure that its design
regarding Performance Bonus Awards will eliminate or minimize the need for the
Award of any Discretionary Bonuses. The Committee recognizes, however, that
unusual circumstances may occur that prevent paying appropriate rewards to
certain Employees. In recognition of truly extraordinary performance, occasional
Discretionary Bonuses may be granted by the Committee. In summary, while
Discretionary Bonus Awards are made entirely at the discretion of the Committee,
they are primarily intended to provide a means of redressing rare inequities in
Performance Bonuses or to reward exemplary performance on a very limited basis.
SECTION 7.    

PAYMENT; TAX WITHHOLDING
(a)    Eligibility for Non-Tax Deferred Payment. Except as provided in Section
3(e) through Section 3(g), each Participant who has (1) been granted a
Performance Bonus with respect to such Performance Period, and (2) remained
continuously employed by the Company or a Subsidiary through the last day of
such Performance Period, will be entitled to the payment amount applicable to
such Participant’s Performance Bonus, for such Performance Period, and his or
her Discretionary Bonus, if any. Payments will be made in cash lump sum payments
by April 30 of the calendar year next following the Performance Period, but in
no event later than December 31, of that same calendar year.
(b)    Tax Deferred Payment.
(1)    If an Award recipient for any Performance Period is eligible to
participate in any nonqualified deferred compensation program administered by
the Company, he or she may elect, prior to the first day of that Performance
Period, to defer all or any portion of that Award payment under such terms and
conditions, and up to the limits, as determined in the discretion of the
Committee and permitted by the terms of the deferred compensation plan.
Notwithstanding the preceding sentence of this Section 7(b)(1), in the case of
an Award granted to a Participant who first becomes eligible to participate in
the nonqualified deferred compensation program after the commencement of the
Performance Period, an initial deferral election may be made by such Participant
after commencement of the Performance Period with respect to the portion of the
Award which constitutes “performance-based compensation” under Section 409A;
provided that (i) any such election must be made on or before the date that is
six months before the end of the Performance Period, (ii) the Participant must
perform services continuously from the later of the beginning of the Performance
Period or the date that all of the required performance criteria are established
under Section 5(d) through the date that an election is made under the deferred
compensation program, and (iii) in no event may an election to defer
performance-based compensation be made after such compensation has become
readily ascertainable for purposes of Section 409A. With respect to this Section
7(b), if the performance-based compensation is a specified or calculable amount,
the compensation will be considered to be readily ascertainable if and when the
amount is first substantially certain to be paid. If the performance-based
compensation is not a specified or calculable amount because, for example, the
amount may vary based upon the level of performance, the compensation, or any
portion thereof, will be considered to be readily ascertainable when the amount
is first both calculable and substantially certain to be paid.
(2)    Except as provided in Section 7(b)(3), (i) a Performance Bonus granted in
accordance with Section 5(c) and Section 5(d) will be considered to constitute
“performance-based compensation” under Section 409A, and (ii) a Discretionary
Bonus granted for a Performance Period in accordance with the second paragraph
of Section 6, will be considered to constitute “performance-based compensation”
under Section 409A, to the extent that the amount of such Discretionary Bonus,
or the entitlement to such Discretionary Bonus, is contingent on the
satisfaction of organizational or individual performance criteria relating to
the Performance Period that were established in writing while the outcome was
substantially uncertain and by not later than ninety (90) days after the
commencement of the Performance Period to which such criteria relate.
(3)    For purposes of this Section 7(b), “performance-based compensation” under
Section 409A will not include any amount or portion of an Award that will be
paid either regardless of performance, or based upon a level of performance,
that is substantially certain to be met at the time the criteria is established.
The amount payable under an Award may be “performance-based compensation” under
Section 409A where the amount will be paid regardless of satisfaction of the
performance criteria due to the Participant’s death, Disability, or a Change in
Control, provided that the payment made under such a circumstance without regard
to the satisfaction of the performance criteria will not constitute
“performance-based compensation” under Section 409A.
(4)    Any portion of any Award not deferred under this Section 7(b) will be
paid as described under Section 7(a).
(c)    Tax Withholding. Awards under this Plan will be subject to withholdings
for tax and social security contributions as required by Applicable Law. Any
deferred payments pursuant to Section 7(b) will be subject to tax and social
security withholding as provided in the applicable deferred compensation plan.
(d)    Impact on Employee Benefits. Awards paid under this Plan will not be
included in the determination of an Employee’s eligible compensation when
determining benefits under other benefit plans or programs maintained by the
Company or any Subsidiary for employees, unless otherwise expressly included
under such other plan.
SECTION 8.    

FUNDING AND STATUS OF PLAN
This Plan is a bonus program of the Company and not an “employee benefit plan”
within the meaning of Section 3(3) of ERISA. This Plan is not a “funded plan”
under ERISA or any other Applicable Law that prescribes certain Participant
rights and fiduciary obligations. Any funding for Awards is for accounting
purposes only and does not confer any rights on Participants with respect to any
Company assets. To the extent that a Participant acquires a right to receive
payment from the Company under this Plan, such right will be no greater than the
right of an unsecured general creditor of the Company.
SECTION 9.    

TERM OF PLAN; EFFECT OF AMENDMENT OR TERMINATION
(a)    Effective Date; Term of Plan. This Plan will continue in effect until
terminated under this Section 9.
(b)    Amendment and Termination. The Committee, in its discretion, may
terminate or amend this Plan at any time as the Committee deems advisable.
Unless the Committee determines otherwise, any Award outstanding at the time of
such termination or amendment will be paid on a pro rata basis, and any
Performance Bonus will be payable at 100% of the target level of each applicable
Performance Goal.
SECTION 10.    

MISCELLANEOUS
(a)    Anti-Alienation. No benefit or payment under this Plan may be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, lien
or charge, by operation of law or otherwise, including levy, garnishment,
pledge, or bankruptcy, except by will or the laws of descent and distribution,
and any attempt to treat otherwise will be void. No payment or benefit will be
in any manner liable for or subject to the recipient’s debts, contracts,
liabilities, or torts except where legislation provides for regulatory action or
court order (garnishment, etc.) to supersede this restriction.
(b)    Employee’s Representations. No provisions of this Plan or any Award
Notice will be construed to (1) give any Participant any right to remain an
Employee of, or provide Services to, the Company or any of its Subsidiaries or
(2) affect the right to terminate any Employee’s Service at any time, with or
without cause, to the same extent as if this Plan did not exist. No Employee
will have any claim or right to be granted an Award under the Plan. Neither the
Plan, nor any action taken hereunder, will be construed at any time as giving
any Employee any right to be retained in Service. By accepting any Award, each
Participant will be deemed to have indicated his or her complete acceptance of
all the terms and conditions of the Plan and the Participant’s Award Notice.
Each Participant acknowledges that the Plan is intended to conform to the extent
necessary with Applicable Laws. Notwithstanding anything herein to the contrary,
the Plan and all Awards will be administered only in conformance with Applicable
Laws. To the extent that Applicable Law permits, the Plan and all Award Notices
will be deemed amended as necessary to conform to Applicable Laws as determined
by the Committee.
(c)    Rules of Construction.
In the interpretation of the Plan, except where the context otherwise requires:
(1)    “including” or “include” does not denote or imply any limitation;
(2)    “or” has the inclusive meaning “and/or”;
(3)    the singular includes the plural, and vice versa, and each gender
includes each of the others;
(4)    captions or headings are only for reference and are not to be considered
in interpreting the Plan;
(5)    any grammatical form or variant of a term defined in the Plan will be
construed to have a meaning corresponding to the definition of the term set
forth herein;
(6)    the terms “hereof,” “hereto,” “hereunder” and similar terms in the Plan
refer to the Plan as a whole and not to any particular provision of the Plan;
(7)    “Section” refers to a Section of the Plan, unless otherwise stated in the
Plan; and
(8)    a reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof.
(d)    Section 409A.
(1)    General. Any provisions of the Plan that are subject to Section 409A, are
intended to comply with all applicable requirements of Section 409A, or an
exemption from the application of Section 409A, and will be interpreted and
administered accordingly. Notwithstanding any provision of this Plan to the
contrary, a termination of employment will not be deemed to have occurred for
purposes of any provision of this Plan providing for the payment of any amount
or benefit that constitutes “non-qualified deferred compensation” (within the
meaning of Section 409A) upon or following a termination of the Participant’s
employment unless such termination is also a Separation from Service and, for
purposes of any such provision, references herein to a “termination,”
“termination of employment”, “termination of Service”, or like terms will mean a
Separation from Service, if applicable. Each payment under this Plan will be
treated as a separate payment for purposes of Section 409A. In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Plan.
(2)    Specified Employee. Notwithstanding any provision of this Plan to the
contrary, if any payment or other benefit provided hereunder would be subject to
additional taxes and interest under Section 409A because the timing of such
payment is not delayed as required by Section 409A for a “specified employee”
(as defined under Section 409A), then if the Participant is on the date of
Participant’s Separation from Service a specified employee, any such payment or
benefit that such Participant would otherwise be entitled to receive during the
first six months following the Separation from Service will be accumulated and
paid in a lump sum within ten (10) days after the date that is six months
following the date of the Separation from Service, or such earlier date upon
which such amount can be paid under Section 409A without being subject to such
additional taxes and interest such as, for example, upon the Participant’s
death. Any remaining payments due to such Participant under this Plan will be
paid as otherwise provided in this Plan.
(3)    No Section 409A Representations. The Company makes no representations,
warranties, or guarantees regarding the tax consequences of this Plan, or any
payments made hereunder, under Section 409A or otherwise, and Participants
should consult with their own tax advisors.
(e)    Governing Law and Choice of Venue. The Plan will be interpreted,
construed and constructed in accordance with the laws of England and Wales,
without regard to conflict of laws principles.
(f)    Severability. In the event that any provision of the Plan is declared
invalid and not binding on the parties hereto in a final decree or order issued
by a court of competent jurisdiction, such declaration will not affect the
validity of the other provisions of the Plan to which such declaration of
invalidity does not relate and such other provisions will remain in full force
and effect.
(g)    Waiver. The failure of the Company to enforce any provision of this Plan
will not be construed as a waiver or limitation of the right to subsequently
enforce and compel strict compliance of such provision. Any such waiver by the
Company will not operate or be construed to be a waiver of any subsequent breach
thereof.
(h)    Entire Agreement. This Plan document, together with any Award Notice that
is provided to any Participant, (1) constitutes the entire agreement and
understanding by and between the Company and the Participants with respect to
the matters set forth therein, and (2) no representations, promises, agreements,
or understandings, written or oral, not contained therein will be of any force
or effect.
(i)    Third parties. No third party has any rights under the United Kingdom’s
Contracts (Rights of Third Parties) Act 1999 to enforce any term of the Plan.
IN WITNESS WHEREOF, the Plan is hereby executed, by a duly authorized officer of
the Company, to be effective as of the Effective Date.
Valaris plc
By: /s/ Michael T. McGuinty     
Name:    Michael T. McGuinty
Title:
Senior Vice President, General Counsel and Secretary






